
	
		II
		111th CONGRESS
		1st Session
		S. 630
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Mr. Leahy (for himself,
			 Mr. Specter, Mr. Whitehouse, and Mr.
			 Sessions) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To make technical amendments to laws containing time
		  periods affecting judicial proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 Statutory Time-Periods Technical
			 Amendments Act of 2009.
		2.Amendments
			 related to title 11, United States CodeTitle 11, United States Code, is
			 amended—
			(1)in section 109(h)(3)(A)(ii), by striking
			 5-day and inserting 7-day;
			(2)in section 322(a),
			 by striking five days and inserting seven
			 days;
			(3)in section 332(a),
			 by striking 5 days and inserting 7 days;
			(4)in section
			 342(e)(2), by striking 5 days and inserting 7
			 days;
			(5)in section
			 521(e)(3)(B), by striking 5 days and inserting 7
			 days;
			(6)in section
			 521(i)(2), by striking 5 days and inserting 7
			 days;
			(7)in section
			 704(b)(1)(B), by striking 5 days and inserting 7
			 days;
			(8)in section 749(b),
			 by striking five days and inserting seven days;
			 and
			(9)in section 764(b),
			 by striking five days and inserting seven
			 days.
			3.Amendments
			 related to title 18, United States CodeTitle 18, United States Code, is
			 amended—
			(1)in section 983(j)(3), by striking 10
			 days and inserting 14 days;
			(2)in section
			 1514(a)(2)(C), by striking 10 days each place it appears and
			 inserting 14 days;
			(3)in section
			 1514(a)(2)(E), by inserting after the Government the following:
			 , excluding intermediate weekends and holidays,;
			(4)in section
			 1963(d)(2), by striking ten days and inserting fourteen
			 days;
			(5)in section
			 2252A(c), by striking 10 days and inserting 14
			 days;
			(6)in section
			 2339B(f)(5)(B)(ii), by striking 10 days and inserting 14
			 days;
			(7)in section
			 2339B(f)(5)(B)(iii)(I), by inserting after trial the following:
			 , excluding intermediate weekends and holidays;
			(8)in section
			 2339B(f)(5)(B)(iii)(III), by inserting after appeal the
			 following: , excluding intermediate weekends and
			 holidays;
			(9)in section
			 3060(b)(1), by striking tenth day and inserting
			 fourteenth day;
			(10)in section 3432,
			 by inserting after commencement of trial the following: ,
			 excluding intermediate weekends and holidays,;
			(11)in section
			 3509(b)(1)(A), by striking 5 days and inserting 7
			 days; and
			(12)in section
			 3771(d)(5)(B), by striking 10 days and inserting 14
			 days.
			4.Amendments
			 related to the Classified Information Procedures ActThe Classified Information Procedures Act
			 (18 U.S.C. App.) is amended—
			(1)in section 7(b),
			 by striking ten days and inserting fourteen
			 days;
			(2)in section
			 7(b)(1), by inserting after adjournment of the trial, the
			 following: excluding intermediate weekends and holidays,;
			 and
			(3)in section
			 7(b)(3), by inserting after argument on appeal, the following:
			 excluding intermediate weekends and holidays,.
			5.Amendment related
			 to the Controlled Substances ActSection 413(e)(2) of the Controlled
			 Substances Act (21 U.S.C. 853(e)(2)) is amended by striking ten
			 days and inserting fourteen days.
		6.Amendments
			 related to title 28, United States CodeTitle 28, United States Code, is
			 amended—
			(1)in section 636(b)(1), by striking
			 ten days and inserting fourteen days;
			(2)in section
			 1453(c)(1), by striking not less than 7 days and inserting
			 not more than 10 days; and
			(3)in section
			 2107(c), by striking 7 days and inserting 14
			 days.
			7.Effective
			 dateThe amendments made by
			 this Act shall take effect on December 1, 2009.
		
